Per Curiam.
The respondent herein has been convicted after a trial at the Court of Special Sessions of a violation of section *66580 of the Penal Law in conspiring with others to defraud a certain insurance company and, pursuant to such conspiracy, in inducing certain witnesses to testify falsely in said action in consideration of the promise to pay and payment of moneys to them.
Under these circumstances and since the crime involves moral turpitude, the respondent may be disbarred without further hearing. (Matter of Smith, 216 App. Div. 173.)
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.